Citation Nr: 1039848	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-34 4404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been provided to reopen 
a claim for service connection for an acquired psychiatric 
disorder. 

2.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD) and 
bipolar disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The appellant served on active duty from August 29, 1974 to 
October 9, 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).

When a claimant makes a claim, he is seeking service connection 
for symptoms regardless of how those symptoms are diagnosed or 
labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board 
has accordingly recharacterized the issue as service connection 
for an acquired psychiatric disorder to include bipolar disorder 
and PTSD. 

In May 2010, the appellant testified at a personal hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of issues on appeal was obtained.

2.  In a September 1976 rating decision the RO denied entitlement 
to service connection for an acquired psychiatric disorder; that 
determination has become final.

3.  Evidence received since the September 1976 rating decision is 
neither cumulative nor redundant of the evidence of record and 
relates to an unestablished fact necessary to substantiate the 
claim of service connection for an acquired psychiatric disorder.

4.  The evidence of record demonstrates the appellant does not 
have a psychiatric disorder as a result of an event, injury, or 
disease during active service.


CONCLUSIONS OF LAW

1.  The RO's decision in September 1976, denying service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2010).

2.  The evidence received since the RO's September 1976 denial is 
new and material, and the claim for service connection for an 
acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 4.125 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the appellant filed his petition to reopen a claim for 
service connection in February 2008.  Thereafter, he was notified 
of the provisions of the VCAA by the RO in correspondence dated 
in April 2008.  This letter notified the appellant of VA's 
responsibilities in obtaining information to assist the claimant 
in completing his claim, identified the claimant's duties in 
obtaining information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Subsequently, the claim was reviewed and a statement of the case 
(SOC) was issued in August 2009.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004). See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir 2007).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim. Subsection 
(b)(3) was also added and notes that no duty to provide § 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" or 
when "as a matter of law, entitlement to the benefit claimed 
cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in April 2008.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims clarified VA's duty to notify in the 
context of claims to reopen.  With respect to such claims, VA 
must both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  To satisfy this requirement, the Secretary is required 
to look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Given that new and material 
evidence has been received to reopen the claim for service 
connection for an acquired psychiatric disorder, to include PTSD 
and bipolar disorder at this time, the Board finds that no 
further assistance in developing the facts pertinent to the 
appellant's claims in this regard is required at this time.

The appellant has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence. A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  His service personnel 
records, service treatment records, and post-service VA treatment 
records pertaining to his claimed disability have been obtained 
and associated with his claims file.  

The Board notes that the appellant has not been afforded a VA 
mental health examination.  However, as noted in detail below, 
the appellant has not presented a prima facie case for service 
connection, so remand for examination is not appropriate at this 
point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4); see 
also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  The 
Board notes that a veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that the 
claimed disability may be related to service; McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  However, the appellant's 
psychiatric disorder has been found to preexist service, so 
continuity of symptoms is not relevant and McLendon does not 
apply.  

The appellant has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  The 
appellant has been notified of the evidence and information 
necessary to substantiate his claims, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claims.

New and Material Evidence

A September 1976 RO decision denied the appellant's original 
claim for service connection for an acquired psychiatric 
disorder.

Although notified of the September 1976 denial, the appellant did 
not initiate an appeal of this determination.  As such, that 
decision is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Board has a jurisdictional responsibility to consider whether 
it is proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the Board.  
Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's previously 
and finally denied claims).

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2009).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  In 
this case, the last final denial of the claim was the December 
2003 RO rating decision.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The Court of Appeals for the Federal Circuit has indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it will 
not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

The Board notes the basis for previously denying the claims for 
service connection for an acquired psychiatric disorder was a 
preexisting condition.  Therefore, any newly received evidence 
must demonstrate that element (an evidence of aggravation or 
nexus) in order to warrant reopening the claim.  Evidence that 
has since been associated with the claims file consists of VA 
treatment records dated from May September 1997 to May 2009, a 
letter from C. G., LCSW-C, dated in April 2010, and statements 
from the appellant.

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the September 1976 
decision, and is not cumulative or duplicative of evidence 
previously considered.  This evidence is "material", as it 
constitutes evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, i.e., an in-service 
stressor.  Consequently, this evidence raises a reasonable 
possibility of substantiating the appellant's claim for service 
connection for an acquired psychiatric disorder.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for an acquired 
psychiatric disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  The appellant's appeal is accordingly granted to that 
extent.



Laws and Regulations- Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

In July 2003 VA's General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must show, by clear and unmistakable evidence, that 
the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See VAOPGCPREC 
3-2003 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; rather, 
the underlying condition, as contrasted with symptoms, must have 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Accordingly, "a lasting worsening of the condition" - that is, 
a worsening that existed not only at the time of separation but 
one that still exists currently - is required.  See Routen v. 
Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. 
Brown, 8 Vet. App. 529, 538 (1996).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor actually occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2010).

To establish service connection for PTSD there must be: (1) 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a stressor 
during service - to support a diagnosis of PTSD - will vary 
depending upon whether the veteran engaged in "combat with the 
enemy," as established by recognized military combat citations 
or other official records.  See e.g., Hayes v. Brown, 5 Vet. App. 
60, 66 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA 
determines a veteran engaged in combat with the enemy and the 
alleged stressor is combat-related, then lay testimony or 
statement is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative evidence 
is required - provided the testimony/statement is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If combat is not shown (or if there is a determination that the 
veteran engaged in combat but the claimed stressor is unrelated 
to that combat), then there must be independent evidence 
corroborating the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Moreover, a medical opinion diagnosing PTSD does not 
[of itself] suffice to verify the occurrence of a claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

The record does not show or suggest, and the appellant does not 
allege that he engaged in combat, or that his stressor to support 
a diagnosis of PTSD is combat-related; instead, he claims he has 
PTSD due to sexual assault during service.

The Board is not required to accept an appellant's uncorroborated 
account of his or her active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991); however, a stressor need not be 
corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997).  See also, Pentecost v. Principi, 16 Vet. App. 124 
(2002).  Just because a physician or other health professional 
accepted an appellant's description of his or her experiences as 
credible and diagnosed appellant as suffering from PTSD does not 
mean the Board is required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In YR v. West, 11 Vet. App. 393, 399 (1998) and Patton v. West, 
12 Vet. App. 272, 279-280 (1999), the Court clarified that the 
general rule discussed in Moreau, that after-the-fact medical 
nexus evidence cannot establish the occurrence of the claimed in-
service stressor, does not apply to claims for PTSD based on 
sexual assault.

Factual Background and Analysis

The appellant's personnel records, military performance reports, 
DD 214 Form, and service treatment records (STR) do not, in and 
of themselves, verify his stressor accounts.  In a September 9, 
1974 STR, the appellant reported that he was on medication for 
shaking.  In a September 11, 1974 STR, the appellant reported he 
was in a mental institution for attempted murder.  In a September 
12, 1974 STR, the appellant was admitted to sick list with 
complaints of having collapsed, yelling, crying, and being upset.  
The diagnosis was acute stress reaction.  In a September 13, 1974 
STR, the appellant reported that he has a history of suicidal 
depression, alcoholic parents, and that he had much yelling at 
home.  

In a September 19, 1974 service treatment record, it was noted 
that the appellant was mentally unstable and showed signed of 
extreme nervousness.  He was unable to cope with the stress of 
training and when the pressure becomes too great, he becomes 
tearful, falls to the floor, curls up into a ball or shakes 
violently.  He reported that he joined the Marine Corps because 
things were not going well at home.  He claimed to have attempted 
suicide during early 1974, and that he has entertained thoughts 
of suicide since training.  It recommended that he be referred 
for character and behavior disorders manifested by his reactions 
to training.  It was also noted that his is a result of his 
disruptive family background, history of psychiatric disorder, 
and major depression.  Discharge was recommended. 

He was discharged for "character and behavior disorders" and 
issued an honorable discharge.    

In a September 1997 VA progress note, the appellant was noted to 
have diagnoses of bipolar disorder and PTSD with civilian 
stressors. 

In a May 1998 VA progress note, the appellant reported he was 
diagnosed with bipolar disorder at the age of 16. 

In an October 2003 VA progress note, the appellant reported a 
history of depression at the age of 14 years old, and stated he 
had been treated on and off since.  

In an October 2003 VA mental health impatient note, the appellant 
denied experiencing military sexual trauma in the past.  

During an October 2003 VA follow-up, the appellant reported he 
had bipolar disorder and a history of childhood trauma and 
substance abuse. 

In a February 2008 VA domiciliary note, the appellant reported he 
has a history of PTSD, bipolar disorder, cocaine dependence, 
alcohol dependence, and was admitted for further assistance with 
PTSD symptoms.  He reported a major current stressor was his 
marriage.  He claimed his marital conflict was exacerbating his 
PTSD symptoms including nightmares, insomnia, flashbacks, and 
irritability.  He reported life traumas including a 1974 assault 
during boot camp, the death of his 3 year old child in 1983, 
being shot in the line of duty in 1984, having a son die in 1989 
(beginning of cocaine and some alcohol problems), having a son 
murdered in 1999, having a daughter die in 2004, and having his 
mother and brother die.  He reported nightmares and flashbacks 
about the sexual assault sustained when he was in boot camp.  

Because sexual assault is an extremely personal and sensitive 
issue, many incidents are not officially reported, which creates 
a proof problem with respect to the occurrence of the claimed 
stressor.  In such situations it is not unusual for there to be 
an absence of service records documenting the events the claimant 
has alleged. Therefore, evidence from sources other than the 
appellant's service records may corroborate an account of a 
stressor incident.  See Patton v. West, 12 Vet. App. 272, 277 
(1999).

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities; rape crisis centers; mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 C.F.R. 
§ 3.304(f)(3).  Evidence of behavior changes following a claimed 
assault is one type of relevant evidence that may be found in 
these cases.  Examples of behavior changes that may constitute 
credible corroborating evidence of a stressor include, but are 
not limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  Id.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the opportunity 
to furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health professional 
for an opinion as to whether it indicates that a personal assault 
occurred.

As noted by the Court in Bradford v. Nicholson, 20 Vet. App. 200 
(2006), § 3.304(f)(3) provides "unequivocally" that "VA will 
not deny a [PTSD] claim that is based on in-service personal 
assault" without first providing the requisite notice.  The 
Court also stated that § 3.304(f)(3) requires VA to advise 
personal assault claimants that credible supporting evidence of a 
stressor may include (1) "evidence from sources other than the 
Veterans service records" or (2) "evidence of behavior 
changes."

The appellant's STRs are unremarkable for any express indication 
of complaints of or treatment for sexual assault - either as a 
matter of his mental or his physical health.  However, in Doran 
v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the BVA of its obligations to 
assess the credibility and probative value of the other 
evidence."

The appellant's personnel records also do not document any 
complaints of sexual assault.  He received an honorable 
discharge.  

Medical treatment records in the file show no mention of his 
alleged assault until 2008 (right before he filed his application 
to reopen a claim of service connection for PTSD). Cf. Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with respect 
to the condition he now raised].

The appellant has not presented any other evidence that tends to 
corroborate that his alleged stressor events in service, sexual 
assault, actually occurred.  In fact, the appellant denied any 
military sexual trauma in the October 2003 VA progress note.  
Consequently, he has not met an essential legal requirement for 
establishing service connection for PTSD.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  Accordingly, 
the Board finds that the preponderance of the evidence is against 
the appellant's claim of service connection for PTSD based on 
sexual assault.

With regard to psychiatric disorder other than PTSD, the 
appellant was diagnosed with bipolar disorder during the period 
of this appeal (see, e.g., September 1997 VA progress note).  The 
weight of the evidence is against service connection for this 
psychiatric disorder.  

The Board acknowledges that examination reports during service 
characterized the appellant as having had psychotic symptoms 
including suicidal depression since childhood.  Furthermore, VA 
progress notes dated in May 1998 and October 2003 also indicate 
the appellant reported psychiatric issues prior to service.  As 
the appellant has been found to have preexisting psychiatric 
conditions, this raises the possibility he had a preexisting 
psychiatric disorder that was aggravated by active service.  

In November 2003, the appellant submitted a list of hospitals in 
which he had been treated for psychiatric disorders.  This list 
includes hospitalizations prior to service in June 1970, January 
1971, and November 1972.  Following separation from service in 
1974, the appellant was not hospitalized until in 1979, and then 
five years later in 1984, and then six years later in 1990.  As 
the appellant was treated yearly for psychiatric disorders prior 
to service and was not treated again until five years after 
service, there is no indication of aggravation or worsening of 
any preexisting psychiatric disorder. 

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, in 
addition to the medical evidence cited above the Board has 
carefully considered the lay evidence offered by the appellant.

The appellant himself, as a layperson, is considered competent to 
testify in regard to the onset and continuity of symptomatology.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  However, once evidence is determined to be competent, 
the Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza, 7 Vet. App. 498.  As noted 
previously, VA psychiatric treatment notes dated from September 
1997 to February 2008 are silent for any reference traumatic 
incident in service, and, instead, refer to "civilian 
stressors" as noted in the September 1997 VA treatment record.  
It was not until February 2008, about the time when the appellant 
filed his claim for service-connection that he refers to an 
assault in service.   

There is no reasonable doubt to resolve in the appellant's favor 
and his claim for service connection for an acquired psychiatric 
disorder must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

New and material evidence having been received, the appeal to 
reopen a claim for service connection for an acquired psychiatric 
disability is allowed.

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD) and 
bipolar disorder, is denied. 




____________________________________________
JOHN H. NILON 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


